Dear Mr. Donovan:
We are in receipt of your request for our review of the proposed voter redistricting plan for the City of Marksville, with attachments. The proposed plan was submitted to the U.S. Department of Justice for preclearance under Section 5 of the 1965 Voting Rights Act. The city's plan is composed of five single-member districts with a total population of 5,546, ideal district size of 1,108 and a total deviation range of -3.79% to + 5.60%. Of the five single member districts, district numbers 3 and 4 each have a majority minority population with at least 66% black.
The City of Marksville used the 1990 Federal Decennial Census information in creating its proposed reapportionment plan. Said plan is not demonstrative of having the purpose or effect of reducing the voting strength of minority citizens, nor denying any group a fair chance to influence the political process. The City of Marksville adhered to the strict requirements of notice and publication of minutes of their meetings, where public participation was welcomed. All laws are presumed to be constitutional unless challenged and proven otherwise. Therefore, for the above stated reasons, our review indicates that the proposed redistricting plan for the City of Marksville is consistent with the constitution and laws of the United States and the State of Louisiana, specifically the Fourteenth Amendment and Sections 2 and 5 of the 1965 Voting Rights Act.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: ANGIE ROGERS LaPLACE Assistant Attorney General
ARL/lg